Citation Nr: 0833767	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-17 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2008).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1942 to June 
1945.  He died in April 2006.  The appellant is the veteran's 
widow.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions in August 2006 and in 
February 2008 that, in pertinent part, denied service 
connection for the cause of the veteran's death, and denied 
dependency and indemnity compensation (DIC) benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1318.  The 
appellant timely appealed.

In November 2006, the appellant testified during a hearing 
before RO personnel.

In May 2008, the appellant testified during a video 
conference hearing before the undersigned.  During the 
hearing, the appellant submitted additional evidence to the 
Board, waiving initial RO consideration of the evidence.  The 
Board accepts the evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2007).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The veteran died in April 2006.  The immediate cause of 
death was pneumonia due to or as a consequence of chronic 
obstructive pulmonary disease, due to or as a consequence of 
lung cancer. 

2.  At the time of the veteran's death, service connection 
was in effect for PTSD, rated as 30 percent disabling; 
dermatomycosis of both feet and left forefinger, rated as 30 
percent disabling; and sinusitis, rated as 10 percent 
disabling.  The combined disability rating was 60 percent. 

3.  Pneumonia, chronic obstructive pulmonary disease, and 
lung cancer were not present in service, manifested within 
one year after discharge, or etiologically related to 
service; and the preponderance of the evidence is against a 
finding that the veteran's service-connected disabilities 
caused or contributed substantially or materially to his 
death.  

4.  The veteran, who died approximately 60 years after his 
discharge from service, did not have a service-connected 
disability rated as totally disabling for at least 10 years 
prior to his death.  The appellant has not specifically 
alleged clear and unmistakable error in any final rating 
decision.  


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2007).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through a June 2006 letter, the RO notified the appellant of 
elements of service connection for cause of death and the 
evidence needed to establish each element.  This document 
served to provide notice of the information and evidence 
needed to substantiate the claims.

VA's letter notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the award of benefits for 
service-connected cause of death on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  The Board finds no 
prejudice to the appellant in proceeding with a denial of the 
claim, as concluded below, because any question as to the 
appropriate disability rating and effective date to be 
assigned is rendered moot by the denial.  Even if the claim 
was allowed, a disability evaluation would not be implicated.
 
Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the appellant's claims 
on appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
appellant specifically waived RO consideration of the 
additional evidence submitted following the May 2008 hearing; 
hence, no re-adjudication followed and no supplemental 
statement of the case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the appellant.  The RO has 
obtained copies of the veteran's service treatment records, 
his post-service treatment records, and a certificate of 
death.  The appellant has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the appellant in substantiating 
the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection for Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2007).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2007).

The veteran died on April [redacted], 2006.  His death certificate 
shows that the immediate cause of death was pneumonia due to 
or as a consequence of chronic obstructive pulmonary disease, 
due to or as a consequence of lung cancer.  Cholecystitis was 
also listed as a significant condition contributing to death, 
but not resulting in the underlying cause.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), rated as 30 
percent disabling; dermatomycosis of both feet and left 
forefinger, rated as 30 percent disabling; and sinusitis, 
rated as 10 percent disabling.  The combined disability 
rating was 60 percent.

His service treatment records contain no complaints, 
findings, or diagnoses of any lung disability or cancer.  The 
veteran's chest X-rays taken at the time of induction were 
normal.

Subsequent chest X-rays taken during a VA examination of the 
veteran in December 1953 show the lung fields to be clear, 
except for some old pleural adhesions in the left base 
obliterating the left costophrenic angle.

Records dated in July 2003 reveal that the veteran was 
initially treated by Larry B. Aycock, M.D., in September 
1998, for atrial fibrillation, chronic obstructive pulmonary 
disease with chronic bronchitis, and Alzheimer's dementia 
(moderate).

While the report of a September 2003 VA examination reveals 
that the veteran had never been hospitalized for psychiatric 
reasons during his lifetime, the examiner indicated that the 
veteran's participation during the examination was limited 
due to Alzheimer's disease.  Based on a review of the claims 
file and statements from the veteran's wife at the time, the 
examiner opined there was little doubt that the veteran 
returned from military service suffering from combat fatigue, 
and that over the years his condition had not improved.  The 
examiner diagnosed PTSD, and noted that the veteran's PTSD 
was overshadowed by Alzheimer's disease, and that both 
disabilities probably took second place to the veteran's 
life-threatening lung condition.

Records dated in April 2005 reveal that the veteran's 
dementia was severe, he had end-stage lung disease, and that 
he was followed by home-based primary care.  In January 2006, 
the veteran was hospitalized with pneumonia; he was admitted 
to a nursing home in March 2006, and expired in April 2006.

The appellant points out that the veteran was disabled when 
he was discharged from service in 1945.  She contends that he 
never recovered, and that his service-connected disabilities 
significantly accelerated his death from pneumonia, chronic 
obstructive pulmonary disease, and lung cancer.  The Board 
finds, however, that the evidence of record does not support 
the appellant's contention.

While the veteran had been diagnosed with a skin disability 
at the time of his service discharge, for which service 
connection was subsequently granted and a 30 percent 
disability rating assigned, there is no competent evidence 
showing that either the service-connected skin disability or 
any other service-connected disability materially affected a 
vital organ or other vital body functions.  See 38 C.F.R. 
§ 3.312(c)(2) (2007).  It has not been implicated as a cause 
of death and has not been shown to have led to debilitation 
so as to causally share in producing death.  

In a May 2007 letter, David S. Snow, M.D., noted that he had 
treated the veteran in early 2006; and that the veteran had 
multiple medical problems, including a history of psychosis, 
dementia, depression, and severe Alzheimer's dementia.  The 
veteran's family reported that the many years of psychosis 
and depression were attributed to PTSD from World War II.  
Dr. Snow opined that PTSD could have been influenced by the 
deep depression, severe psychosis, and dementia exhibited by 
the veteran.  Dr. Snow's opinion, which is based on the 
veteran's family reported history, is speculative; and does 
not support a finding that the service-connected PTSD either 
caused or contributed substantially or materially to cause 
death.  

The Board notes that, in June 2004, the RO increased the 
disability rating for the veteran's PTSD from 10 percent to 
30 percent, effective September 2002.  Records show that the 
veteran subsequently expressed his satisfaction with the 30 
percent disability rating for PTSD in July 2004.

While the appellant testified in May 2008 that the veteran's 
PTSD should have been rated higher than 30 percent, this 
evidence does not provide a link between the veteran's 
pneumonia, chronic obstructive pulmonary disease, and lung 
cancer-the cause of his death-and his military service.

As a lay person, the appellant is not competent to provide an 
opinion as to medical causation.  38 C.F.R. 
§ 3.159(a)(1),(2); see Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
 
Under these circumstances, service connection for the cause 
of the veteran's death cannot be granted.

A clear preponderance of the evidence is against a finding 
that a service-connected disability is etiologically 
implicated to the veteran's death; the Board finds that the 
evidence weighs against a finding that any disease or injury 
in service, or that any service-connected disability caused 
or contributed materially to cause the veteran's death.

Because the competent evidence weighs against the claim, the 
benefit of the doubt doctrine is not for application, and the 
claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

III.  DIC Benefits Pursuant to 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.5(a) (2007).

If the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under the current version of the regulation, even 
though a veteran died of non-service-connected causes, VA 
will pay death benefits to the surviving spouse or children 
in the same manner as if the veteran's death were service-
connected if:  1) the veteran's death was not the result of 
his own willful misconduct, and 2) at the time of death, the 
veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was: i) 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; ii) rated by 
VA as totally disabling continuously since the veteran's 
release from active duty and for at least 5 years immediately 
preceding death; or (iii) rated by VA as totally disabling 
for a continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a) 
(2007).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: 1) VA was paying the 
compensation to the veteran's dependents; 2) VA was 
withholding the compensation under authority of 38 U.S.C. 
§ 5314 to offset an indebtedness of the veteran; 3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
4) the veteran had not waived retired or retirement pay in 
order to receive compensation; 5) VA was withholding payments 
under the provisions of 10 U.S.C. § 1174(h)(2); 6) VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or 7) VA was withholding payments under 38 U.S.C. 
§ 5308 but determines that benefits were payable under 
38 U.S.C. § 5309.  38 C.F.R. § 3.22(b) (2007).

At the time of the veteran's death on April [redacted], 2006, he was 
not rated 100 percent disabled for his service-connected 
disabilities.  The combined disability rating was 60 percent.  
Moreover, the effective date of September 10, 2002, for the 
60 percent rating fails to meet the requisite ten-year rating 
requirement preceding the veteran's April [redacted], 2006 death.  
During the veteran's lifetime, he did not challenge either 
the assigned rating or the effective date for his service-
connected disabilities.  

The appellant has contended that the veteran should have been 
entitled to a 100 percent rating for 10 years prior to his 
death because the veteran had a skin disability at the time 
of his service discharge in 1945, and that he could not work 
for several years.  The appellant testified in May 2008 that 
the veteran's mother had given him a few cows to raise; and 
that the veteran had tried for a few years to work during the 
winter months, when his skin disability did not bother him as 
much as in summer months.  The appellant also testified that, 
at the time when the veteran came home from service, they did 
not know about PTSD; and that the veteran had never 
recovered.

The appellant has not raised a claim of CUE in a final rating 
decision, pursuant to 38 C.F.R. § 3.105(a).  See also Fugo v. 
Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 
242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).  
The appellant has not asserted, nor does the record show that 
the law or facts, extant at the time of a previous rating 
action, were incorrectly applied.

To the extent that the appellant may argue that a 100 percent 
disability rating should have been awarded for at least 10 
years prior to the veteran's death, such argument is 
tantamount to a "hypothetical claim" for entitlement, which 
is expressly excluded from consideration.  See 38 C.F.R. 
§ 3.22.  

Again, there is nothing to change the fact that, the veteran, 
who died approximately 60 years after his discharge from 
service (rendering inapplicable the five-year provision) had 
no service-connected disability rated as totally disabling 
for at least ten years prior to his death.  As the law is 
dispositive of the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318, the claim must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is 
denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


